       Case 6:20-cv-01306-TC-JPO Document 28 Filed 04/22/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ALMENA STATE BANK,
                                Plaintiff,
v.                                                      Case No. 20-1306-TC


LLOYD T. SCHNEIDER,
                                Defendant,
v.

FEDERAL DEPOSIT INSURANCE
CORPORATION, as receiver of
ALMENA STATE BANK,

                      Counter-Defendant.

                  ORDER LIFTING STAY AND REOPENING CASE

       On November 23, 2020, the court entered an order staying these proceedings and

administratively closing the case pending the exhaustion of administrative remedies (ECF

No. 10). The parties have now filed a joint status report notifying the court that the

administrative claims process has concluded and requesting the case be reopened pursuant

to 12 U.S.C. § 1821(d)(6) (ECF No. 27).          The court agrees reopening the case is

appropriate.

       IT IS THEREFORE ORDERED that this case shall be placed back on its active

docket.

       Dated April 22, 2021, at Kansas City, Kansas.
                                             s/ James P. O’Hara

O:\ORDERS\20-1306-JTM-27.DOCX
Case 6:20-cv-01306-TC-JPO Document 28 Filed 04/22/21 Page 2 of 2




                             James P. O’Hara
                             U. S. Magistrate Judge




                               2
